Citation Nr: 1532133	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for bulging disc of the lumbar spine.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 2003 to October 2003, and from June 2004 to April 2005.  He also had prior and subsequent periods of reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In December 2013, the Veteran testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in April 2014, and was remanded for further development.  Specifically, the Board requested that the RO obtain medical records from the Veteran's private physicians, and provide the Veteran with a new VA examination.  The Board now finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the RO issued a rating decision in September 2014 denying entitlement to service connection for radiculopathy of the right leg, and granting radiculopathy of the left leg with a 10 percent rating effective January 6, 2014.  The Veteran filed a timely notice of disagreement with both issues in February 2015, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized, and remand is not necessary at this time.

FINDINGS OF FACT

1.  Prior to July 25, 2014, the Veteran's low back disability is manifested by pain, difficulty with activities of daily living, and limitation of flexion of the thoracolumbar spine to, at most, 80 degrees.

2.  As of July 25, 2014, the Veteran's low back disability is manifested by pain, difficulty with activities of daily living, and limitation of flexion of the thoracolumbar spine to, at most, 50 degrees.


CONCLUSIONS OF LAW

1.  Prior to July 25, 2014, the criteria for a disability rating in excess of 10 percent for bulging disc of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5237 (2014).

2.  As of July 25, 2014, the criteria for a disability rating of 20 percent, but not higher, for bulging disc of the lumbar spine have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran contends that a higher disability rating is warranted for his back disability, which is currently rated at 10 percent disabling.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides a 20 percent rating for:
* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, 
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is provided for:
* forward flexion of the thoracolumbar spine 30 degrees or less, or 
* favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.
 
Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Rating Formula for Diseases and Injuries of the Spine Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.
 
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides disability ratings when the Veteran experiences incapacitating episodes for at least one week during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98.

The Veteran was provided a VA examination in March 2012, at which time he complained of pain in his lower back that he treated with a TENS unit, home exercises, occasional use of a back brace from Walmart, physical therapy about once per week, chiropractor treatment once per week, and over-the-counter medications such as Motrin and Tylenol.  Activities such as sitting or standing for long periods of time, fast range of motions, and strenuous activities would hurt his back.  He also reported that he would throw his back out about twice per year.  Range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Physical examination revealed pain to palpitation with weightbearing.  There was no evidence of deformity, atrophy, spasms, weakened/loss of movement, muscle guarding, or abnormal gait.  Muscle strength, deep tendon reflex, and sensory testing were all normal.  The examiner noted that there was no outward appearance of intravertebral disc syndrome.  Additionally, the Veteran reported no incapacitating episodes over the last 12 months.

The Veteran was provided another VA examination in July 2014.  He again reported pain in his back, as well as radicular pain in his left leg.  He treated his back pain with Vicodin, Soma, Motrin plus, and a TENS unit.  The Veteran also continued to use a lumbar support brace on a regular basis.  He also reported receiving nerve block injections for his lower back and leg pains.  His back pain would flare up with any sitting or standing for long periods of time.  Range of motion testing revealed flexion to 75 degrees, with objective evidence of pain at 50 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  The Veteran did not have additional limitation in motion following repetitive use testing; however, he did have pain on movement.  Physical examination revealed pain to palpitation.  There was no evidence of muscle spasm or guarding.  Muscle strength, deep tendon reflex, and sensory testing were all normal.  As to effect of the Veteran's back condition on work, the examiner noted that the Veteran couldn't tolerate physical work with lifting activity.  However, he does well in his current job (office work).

The Veteran's private medical records confirm that he has been continuously treated for his back pain during the appeal period, to include treatment with prescription medications and steroid injections.  His medical records also show that he consistently had flexion of the spine to more than 60 degrees prior to July 25, 2014.  Phoenix Rehabilitation and Health Services ("Phoenix") record dated August 13, 2007 (noting flexion of 75 percent); UPMC record dated July 18, 2011 (noting the spine had normal range of motion); UPMC record dated September 19, 2011 (noting the spine had normal range of motion); Phoenix record dated October 26, 2011 (noting flexion of 80 percent); Good Samaritan Pain Clinic ("Good Samaritan") record dated January 17, 2013 (noting flexion to 90 degrees); Dr. J.K. record dated May 16, 2014 (noting that the lumbar range of motion is supple).

The Board acknowledges that a Phoenix record dated February 29, 2012, documented that the Veteran was experiencing an exacerbation of his back symptoms and flexion was 60 percent (i.e., 54 degrees, based upon normal flexion to 90 degrees).   However, as noted above, the Veteran had flexion of the thoracolumbar spine that was otherwise greater than 60 degrees, prior to July 2014.  This was shown on numerous occasions.  Therefore, the Board finds that the Veteran's back disability was only temporarily exacerbated and a higher rating is not warranted based on that single notation in February 2012.  The overall disability picture during that time period prior to July 25, 2014 comported with the criteria associated with a 10 percent rating and no higher.

Accordingly, the evidence shows that prior to July 25, 2014, the Veteran's flexion of the thoracolumbar spine was limited to, at most, 80 degrees, and a combined range of motion of 230 degrees.  Such measurements are consistent with a 10 percent rating.  There is also no evidence of any sensory, muscle strength, or reflex deficits, nor muscle spasm or guarding warranting a higher rating.

As of July 25, 2014, however, the evidence shows that the Veteran's flexion of the thoracolumbar spine was limited to 50 degrees when considering the point at which there was objective evidence of pain.  Such measurement is consistent with a 20 percent rating, which is granted from this date forward.

A rating in excess of 20 percent is not warranted at any time during the appeal.  The Board acknowledges that the Veteran experiences constant back pain, and is sympathetic to his contentions that he achieves greater range of motion in his spine only because of the medications and treatments he receives.  He contends that without such treatment, and without abstaining from certain activities, he would not have such range of motion and his condition is therefore "more consistent with unfavorable ankylosis of the entire thoracolumbar spine."  See Form 9 dated April 12, 2013.  However, the rating schedule is intended to compensate only for the actual functional impairment caused by a disability.  While pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11.  In this case, it is clear that the Veteran has maintained some useful motion of his lumbar spine throughout the claims period and has consistently been evaluated as not having ankylosis of the spine.  Therefore, an increased rating based on ankylosis, either favorable or unfavorable, is not appropriate.

The Veteran, under the General Rating Formula for Diseases and Injuries of the Spine, should be separately rated for associated neurologic abnormalities.  The Board notes that, as described above, the RO granted service connection for radiculopathy of the left lower extremity and denied service connection for radiculopathy of the right lower extremity in a September 2014 rating decision.  The Veteran has initiated an appeal of both of these decisions by filing a notice of disagreement, but the RO has not yet issued a statement of the case, as is noted above.  Therefore, the matters with regard to the rating for radiculopathy of the left lower extremity and service connection for radiculopathy of the right lower extremity are not before the Board.  In addition, there are no other associated neurologic abnormalities shown in the medical evidence or the Veteran's lay statements.  Therefore, to the extent that the Veteran has associated neurologic abnormalities, they will be addressed separately by the RO.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5243 based on incapacitating episodes for IVDS.  However, an incapacitating episode, as defined by regulation for VA purposes, is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Careful review of the Veteran's VA medical records shows that there is no mention of prescribed bed rest for his back disability for any amount of time, either by a VA physician or private physician.  Furthermore, the Veteran reported during his March 2012 and July 2014 VA examinations that he had experienced no incapacitating episodes over the past 12 months due to IVDS.  Therefore, a higher rating is not warranted under this diagnostic code.

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Veteran has essentially argued that his back condition is worse than is reflected by his range of motion, and that he has been prevented from pursuing non-clerical work due to his condition.  He additionally contends that because he is restricted in various activities, such as mowing the lawn and picking up his children, his back condition warrants a higher rating.  However, referral for extraschedular consideration is not warranted in this case.  First, as explained above in denying the higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned to be appropriate because the rating criteria more closely described the Veteran's disability picture.  To the extent that the Veteran's back condition impacts his employment, such limitations on employment are already recognized by the ratings in effect for his condition.  Lastly, while the Board recognizes that the Veteran is unable to perform some activities due to pain, the rating schedule expressly contemplates functional loss caused by pain, to include the effect on daily activities.  See 38 C.F.R. § 4.10. 

In short, there is nothing exceptional or unusual about the Veteran's spinal disability.  The Veteran's level of disability is adequately contemplated by the rating schedule and the assigned schedular evaluation, even in regard to the combined effect of all of his service-connected disabilities.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000.  A notice letter dated in July 2014 is of record.  The RO has obtained pertinent medical records including the Veteran's VA outpatient treatment reports.  The Board remanded the Veteran's claim in April 2014 in order to provide him an opportunity to submit a VA Form 21-4142 authorizing VA to obtain medical records on his behalf.  The Veteran himself submitted private medical records but has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in March 2012 and July 2014.  He has made no allegations as to the inadequacy of any medical opinion, other than asserting that the findings in the March 2012 examination were not a true reflection of the severity of his condition since he was having a "good day."  December 2013 Board hearing.  As the Veteran has not identified any deficiency in the examinations, VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Finally, the Veteran testified at a hearing before the Board in December 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Prior to July 25, 2014, a rating in excess of 10 percent for bulging disc of the lumbar spine is denied.

As of July 25, 2014, a rating of 20 percent, but not higher, for bulging disc of the lumbar spine is granted, subject to the laws and regulations governing payment of monetary benefits.






______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


